McEWAN, Justice
(dissenting).
I understand that Workmen’s Compensation contends it is entitled to be reimbursed the entire $13,000.00 award made to the widow regardless of whether or not she has actually received the money.
The Workmen’s Compensation Department determined that plaintiff, as the widow of an employee covered by Workmen’s Compensation, was entitled to an award of $13,000.00 payable at the rate of $165.00 per month (§ 27-87, W.S.1957). Upon such determination the Department transferred the $13,000.00 from its general fund to its deferred payment account.
In order to prevent a double recovery by an injured workman or his widow (that is, recovery from the third party and also recovery from Workmen’s Compensation), § 27-54, W.S.1957, 1973 Cum.Supp., provides for reimbursement to Workmen’s Compensation upon recovery by the injured workman or his widow from a third party. That provision is fair and equitable, and under § 27-54, the Department is entitled to be reimbursed for monies “ * * * received by the injured employee * * * ” or his widow from' Workmen’s Compensation. To say that monies interdepart-mentally transferred by Workmen’s Compensation into a deferred account are monies “ * * * received by the injured em*574ployee * * * ” is sheer folly. The recipient of the award of $13,000.00 payable at the rate of $165.00 per month has no control over the deferred account. It is held and administered solely by Workmen’s Compensation. The widow has in no way received the money until it is actually paid to her at the rate of $165.00 per month.
The $13,000.00 award, or that amount remaining unpaid to the widow ceases as to her upon her death or remarriage. Although Workmen’s Compensation argued that upon a payment of the $13,000.00 into the deferred account such award and sum became inviolable and renders absolute her ultimate receipt of the entire $13,000.00, that is just not so. Section 27-88, W.S. 1957, provides that if the surviving spouse remarries before all of said award has been paid, then she would be entitled to receive the sum of $350.00 out of the unpaid balance of said award, further payment would cease, and any balance of the award revert to any dependent children. If there were no dependent children the unpaid balance of such award would return to the general fund and be credited to the employer’s balance. If the surviving spouse should die before all of the award had been paid, then any unpaid balance would revert to the dependent children, if any. If there were no dependent children, then the balance would revert to the general fund and be credited to the employer’s balance.
Thus, if the widow died and left no surviving children, or remarried without having dependent children, all payments would cease to her and Workmen’s Compensation would, in effect, have made recovery for sums not paid to the injured employee’s widow. This would be unfair and inequitable. During oral argument counsel for Workmen’s Compensation stated that under general equitable principles the Department would have to reimburse the widow or her estate for any monies not actually paid to her. Although counsel stated that in the past there had never been a situation in which the widow died prior to the entire amount having been paid to her, there have been cases in which she remarried and, upon advice of counsel, the balance remaining in the deferred account was paid to her.
I would therefore hold that the Department should be reimbursed for monies actually paid to the widow and further payments as to her cease. So far as monies paid out by the Department are concerned, that is in effect what the Department would do according to its counsel. I would give effect to the statute and do that which, in my opinion, it clearly dictates.
The question of Workmen’s Compensation paying its fair share of attorney’s fees and costs of collecting damages from third persons appears not to have been litigated below although it was raised in the initial pleadings. It again appears to me most inequitable that the Department does not assume such burden. It in effect got a free ride.
McINTYRE, J., concurs in the dissent of McEWAN, J.